Citation Nr: 0919844	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for residuals of 
hepatitis A.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for malaria.

4. Entitlement to service connection for colon polyps, as a 
result of herbicide exposure.

5. Entitlement to service connection for skin disorder, 
claimed as itchy scalp, as a result of herbicide exposure.

6. Entitlement to service connection for enlarged prostate, 
claimed as prostate problems, as a result of herbicide 
exposure.

7. Entitlement to service connection for Barrett's esophagus, 
claimed as gastroesophageal reflux disease (GERD), as a 
result of herbicide exposure.

8. Entitlement to service connection for elevated cholesterol 
levels.

9. Entitlement to service connection for hypertension as 
secondary to posttraumatic stress disorder (PTSD).

10. Evaluation of PTSD, currently rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 until May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Salt Lake City, Utah.

The issues of service connection for residuals of hepatitis 
A, hepatitis C and malaria are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is currently diagnosed with colon polyps; 
colon polyps were not manifest in service or for many years 
following separation from service; there is no competent 
evidence relating colon polyps to active service.

2. The Veteran currently has a skin disorder of the scalp; a 
skin disorder was not demonstrated in service or for many 
years following separation from service.

3. The Veteran is currently diagnosed with an enlarged 
prostate; an enlarged prostate was not demonstrated in 
service or for many years following separation from service; 
there is no competent evidence relating an enlarged prostate 
to active service.

4. The Veteran is currently diagnosed with an Barrett's 
esophagus; Barrett's esophagus was not demonstrated in 
service or for many years following separation from service; 
there is no competent evidence relating Barrett's esophagus 
to active service.

5. The Veteran currently has elevated cholesterol levels; 
there is no disability manifested by high cholesterol levels 
that is due to active service.

6. Hypertension was not manifest in service or for many years 
following separation from service; there is no competent 
evidence causally relating hypertension to active service or 
a currently service-connected disability.

7. Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of complaints including poor sleep, 
depression, intrusive thoughts, nightmares, hyperstartle, and 
flashbacks; objectively, the Veteran was oriented with 
coherent and relevant speech, and with occasional passing 
suicidal ideation and with no inappropriate behavior, 
impaired impulse control, or homicidal ideation.  


CONCLUSIONS OF LAW

1. Colon polyps were not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2. A skin disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3. An enlarged prostate was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4. Barrett's esophagus, claimed as gastroesophageal reflux 
disease (GERD) was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

5. Elevated cholesterol levels is not a compensable 
disability for the purposes of service connection 38 C.F.R. § 
4.1 (2008)

6. Hypertension, as secondary to service connected 
posttraumatic stress disorder (PTSD), was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

7. The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009). Therefore, no further 
notice is needed under VCAA..

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2005 that was sent prior 
to the initial RO decision in this matter.  The letter 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal. 

The Board acknowledges that the VCAA letter discussed above 
does not meet the requirements of Dingess in so far as the 
Veteran was not notified of what evidence was need to 
establish degree of disability and effective date for his 
claimed disabilities.  Thus, the notice in this case is 
deemed deficient.  In this regard, VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case, as to all issues of service 
connection, is found to be deficient creating a presumption 
of prejudice.  Nonetheless, any deficiencies in VA's duties 
to notify the Veteran concerning effective date or degree of 
disability for his service connection claims are harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award. See, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Based on the above, the question of prejudice is rendered 
moot and no further development is required regarding the 
duty to notify.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for hepatitis C, malaria, colon 
polyps, itchy scalp, enlarged prostate, GERD, or 
hypertension.  Furthermore, the records contains no competent 
evidence suggesting a causal relationship between any of the 
claimed disabilities and active service.  For all of these 
reasons, the evidence does not indicate that the above 
claimed disabilities may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully considered such statements and concludes that 
no available outstanding evidence has been identified.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations

Service Connection in General

As an initial matter, as to the issues considered in this 
section and those being remanded, the Board notes that the 
Veteran has not alleged that any claimed disabilities were 
incurred as a result of combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service). To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, -- -F.3d ---
--, 2009 WL (C.A. Fed. 2009).

Herbicide Agent Exposure

The Veteran contends that certain claimed disorders, namely 
colon polyps, itchy scalp, enlarged prostate, and GERD, are 
related to herbicide exposure while in service in the 
Republic of Vietnam.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2008 are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2008 are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2008).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Secondary Service Connection

The Veteran is also claiming hypertension as secondary to 
service-connected PTSD.

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310. This includes any increase in disability 
(aggravation). The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury. Allen v. Brown, 7 Vet. 
App. 439 (1995). When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation. 
Allen, supra.

Rating in General

The Veteran seeks an initial evaluation in excess of 50 
percent for his service-connected PTSD.  Disability ratings 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities (rating schedule), which is 
based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. See 38 C.F.R. § 4.1.

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted. See Fenderson v. West, 12 Vet. App. 
119 (1999).  However in this case, as discussed below, the 
Board concludes that the disability has not materially 
changed and a uniform evaluation is warranted.

Analysis

1. Colon Polyps

The Veteran claims entitlement to service connection for 
colon polyps, as a result of herbicide exposure.  At the 
outset, the Board finds that the Agent Orange regulatory 
presumption does not apply for colon polyps. 38 C.F.R. § 
3.309(e) (2008); 38 C.F.R. § 3.307(a)(6)(ii) (2008).  Having 
found that the evidence does not warrant presumptive service 
connection, the Board now considers whether the Veteran is 
entitled to service connection on a direct basis.

In evaluating the claim, service treatment records have been 
reviewed and reveal no treatment for colon polyps or other 
similar disorders and in a separation examination of April 
1972 the Veteran stated "I am in good health." Post-service 
evidence first shows related treatment in December 2004 when 
a colonoscopy revealed tubular adenoma.

In considering the Veteran's medical history as detailed 
above, the Board notes that the amount of time that elapsed 
between military service and first post-service treatment can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Given the evidence stated above, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.  Moreover, no competent evidence of 
causally relates any current colon disorder to active 
service.  While the Veteran himself believes that his colon 
polyps were caused by active service, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation. As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for any colon disorder, including polyps.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2. Skin Disorder

The Veteran claims entitlement to service connection for a 
skin disorder, as a result of herbicide exposure.  At the 
outset, the Board finds that the Agent Orange regulatory 
presumption does not apply to the claimed skin disorders. 38 
C.F.R. § 3.309(e) (2008); 38 C.F.R. § 3.307(a)(6)(ii) (2008).  
The Board recognizes that while a regulatory presumption does 
exist for chloracne and other acneform diseases, Id., no such 
disorder has been claimed by the Veteran.  Having found that 
the evidence does not warrant presumptive service connection, 
the Board now considers whether the Veteran is entitled to 
service connection on a direct basis.

In evaluating the claim, service treatment records have been 
reviewed and reveal no treatment for any skin disorder and in 
a separation examination of April 1972 the Veteran stated "I 
am in good health." Additionally, the examining physician 
indicated the Veteran had normal head, scalp and skin.  Post-
service evidence first shows related treatment in February 
2004 when he sought medical evaluation for lesions of the 
scalp, which he claimed had been an ongoing disorder since 
1994.

In considering the Veteran's medical history as detailed 
above, the Board notes that the amount of time that elapsed 
between military service and first post-service treatment can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Given the evidence stated above, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.  Rather, objectively a medical 
examination at the time of separation indicated that the skin 
was normal and the Veteran, himself, claimed that symptoms 
began in 1994.  Moreover, no competent evidence causally 
relates any current skin disorder to active service.  While 
the Veteran himself believes that his skin condition was 
caused by active service, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation. As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for any skin disorder.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

3.  Enlarged Prostate

The Veteran claims entitlement to service connection for an 
enlarged prostate, as a result of herbicide exposure.  At the 
outset, the Board finds that the Agent Orange regulatory 
presumption does not apply for enlarged prostate. 38 C.F.R. § 
3.309(e) (2008); 38 C.F.R. § 3.307(a)(6)(ii) (2008).  Having 
found that the evidence does not warrant presumptive service 
connection, the Board now considers whether the Veteran is 
entitled to service connection on a direct basis.

In evaluating the claim, service treatment records have been 
reviewed and reveal no treatment referable to any prostate 
disorder and in a separation examination of April 1972 the 
Veteran stated "I am in good health." Additionally, the 
examining physician indicated the Veteran's prostate was 
normal.  Post-service evidence first shows that in an 
unrelated February 2004 medical evaluation, the Veteran 
reported having been diagnosed with an enlarged prostate 
between 1997 and 1999.  At the time of that evaluation, the 
Veteran's symptoms were moderate.

In considering the Veteran's medical history as detailed 
above, the Board notes that the amount of time that elapsed 
between military service and first post-service treatment can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Given the evidence stated above, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.  Moreover, no competent evidence of 
causally relates any current prostate disorder to active 
service.  While the Veteran himself believes that his 
enlarged prostate was caused by active service, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation. 
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for any prostate disorder.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

4. Barrett's Esophagus

The Veteran claims entitlement to service connection for 
Barrett's esophagus, as a result of herbicide exposure.  At 
the outset, the Board finds that the Agent Orange regulatory 
presumption does not apply for Barrett's esophagus or GERD. 
38 C.F.R. § 3.309(e) (2008); 38 C.F.R. § 3.307(a)(6)(ii) 
(2008).  Having found that the evidence does not warrant 
presumptive service connection, the Board now considers 
whether the Veteran is entitled to service connection on a 
direct basis.

In evaluating the claim, service treatment records have been 
reviewed and reveal a single record in September 1971 which 
indicates that the Veteran has a sore throat .  The remaining 
service treatment records show no treatment referable to any 
esophageal disorder and in a separation examination of April 
1972 the Veteran stated "I am in good health." 
Additionally, the examining physician indicated the Veteran's 
mouth and throat were normal.  The medical evidence indicates 
that the Veteran has been experiencing GERD symptoms, and in 
August 2003 a esophagogastroduodeno-scopy was ordered which 
revealed a diagnosis of Barrett's.

In considering the Veteran's medical history as detailed 
above, the Board notes that the amount of time that elapsed 
between military service and first post-service treatment can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Given the evidence stated above, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.  Moreover, no competent evidence of 
causally relates any current esophageal disorder to active 
service.  While the Veteran himself believes that his GERD 
and Barrett's esophagus were caused by active service, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation. As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for any esophageal disorder, including Barrett's 
esophagus or GERD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

5. Elevated Cholesterol Levels

The Veteran has contended that his current elevated 
cholesterol levels are to active service. The Veteran's 
service medical records are silent for any findings of high 
cholesterol.

Under applicable regulations, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1. See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that mere symptoms, or laboratory findings 
such as a high cholesterol test or proteinuria, alone, do not 
in and of themselves constitute a disability for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 239 F.3d 1356 (Fed. Cir. 2001); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  High cholesterol is a 
laboratory finding, and no medical professional has 
identified any disability associated with any laboratory 
results.

As discussed, the Board has considered the statements of the 
Veteran. However, on issues of medical fact, diagnosis, or 
causation, his statements are not competent. While he is 
competent to note certain symptoms and observations, the 
Veteran is not competent to determine its etiology or to link 
it to service. Accordingly, service connection is denied. In 
reaching this decision, the Board has considered the doctrine 
of doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application. Gilbert, supra.

6. Hypertension as Secondary to PTSD

As stated, in order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the present case the Veteran's PTSD is service-connected.  
Furthermore hypertension was diagnosed by a private physician 
in October 1993 and the evidence of record indicates 
continuing treatment for the disorder.

In considering the Veteran's medical history as detailed 
above, the Board notes that the amount of time that elapsed 
between military service and first post-service treatment can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In his April 2006 Notice of Disagreement, the Veteran 
contended that his PTSD symptoms have led to high blood 
pressure and hypertension.  However, while the Veteran 
himself believes that his hypertension is related to PTSD, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation. As such, his lay opinion does not 
constitute competent evidence and lacks probative value. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover,  the Board notes that no competent evidence 
relating any current hypertension, or degree of hypertension 
disorder, to PTSD.  There is also no competent evidence of 
any relationship, including causation or aggravation to 
service-connected PTSD.

In conclusion, there is no support for a grant of service 
connection for hypertension as secondary to PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

7. Evaluation in Excess of 50 Percent for PTSD

The Veteran has appealed the assignment a of 50 percent 
rating for PTSD.

At the outset, the Board notes that the Veteran's claims of 
entitlement to higher rating for PTSD is an appeals from the 
initial assignments of a disability rating.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Throughout 
the rating period on appeal, the Veteran has been assigned a 
50 percent rating for PTSD.  He contends that his symptoms 
are of such severity as to warrant an increased rating.  
Initially, in its January 2006 rating decision, the RO had 
assigned the Veteran's PTSD as 30 percent disabling.  To the 
extent that the Veteran asserted that he should be entitled 
to a higher rating, the RO agreed and in a December 2006 
Supplemental Statement of the Case, the RO assigned a 50 
percent evaluation effective May 25, 2005. 

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a 50 percent evaluation is 
warranted where the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
under Diagnostic Code 9411, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The evidence during the period in question reveals complaints 
of poor sleep, nightmares, intrusive thoughts, flashbacks, 
and hyperstartle.  In a July 2005 VA examination he reported 
regularly waking in the middle of the night to check that all 
the locks in his home were secure.  While he has some 
associates at work but does not spend considerable social 
time with them outside of work.. The Veteran reported being 
close with his family however he claimed not to enjoy being 
around them.  He indicated symptoms of depression and being 
generally withdrawn and isolated.  He also said that he had 
some suicidal ideation in the past.

Despite the subjective complaints detailed above, the overall 
findings of record do not satisfy the next-higher 70 percent 
evaluation.  For example, such evidence does not establish 
speech or thought disorders, nor does the Veteran indicate 
any homicidal ideation.  To the contrary, the VA examiner 
indicated  The examiner indicated that the Veteran's judgment 
was good and his speech was not illogical, obscure, or 
irrelevant.  An April 2005 VA examination revealed similar 
findings of the Veteran's mental condition.

As noted previously, the Veteran did claim some suicidal 
ideation.  However, due to the absence of symptoms such as 
speech or thought disorders, impaired impulse control, 
spatial disorientation and hygienic problems, intermittent 
complaints of suicidal ideation, standing alone, do not 
demonstrate a disability picture more nearly approximating 
the next-higher 70 percent evaluation under Diagnostic Code 
9411.  

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  GAF is a 
scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale 
may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

In the present case, VA examinations in April 2005 reflected 
GAF scores of 45 and 55.  An additional July 2005 examination 
revealed a GAF score of 50.  In this regard, GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  GAF scores from 50 to 41 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).

The Board finds that the Veteran's GAF scores, ranging from 
45 to 55, are indicative of, at most, serious symptomatology.  
Such scores fail to justify assignment of the next-higher 70 
percent evaluation.  

Based on the foregoing, there is no basis for an initial 
evaluation in excess of 50 percent for the Veteran's PTSD for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

1. Service connection for colon polyps is denied.

2. Service connection for skin disorder, claimed as itchy 
scalp, is denied.

3. Service connection for enlarged prostate, claimed as 
prostate problems, is denied.

4. Service connection for Barrett's esophagus, claimed as 
GERD, is denied.

5. Service connection for elevated cholesterol levels is 
denied.

6. Service connection for hypertension as secondary to 
posttraumatic stress disorder is denied.

7. An initial evaluation in excess of 50 percent for PTSD is 
denied.


REMAND

As stated above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005). In this vein, the 
Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A. The 
specific bases for remand are set forth below.

1. Hepatitis A

Service treatment records indicate that the Veteran was 
admitted for hospitalization in November 1970 following 
complaints of anorexia and dark urine.  Laboratory testing 
produced a final diagnosis of "hepatitis, probably 
infectious."  The Veteran was discharged from the hospital 
to active duty.  A separation examination in April 1972 
reveled normal skin, teeth, eyes, and abdomen.  Furthermore, 
the Veteran reported himself to be "in good health."

In his April 2006 Notice of Disagreement, the Veteran 
contends that his liver, kidneys and cardiovascular system 
were adversely affected by his in-service infection.  In 
spite of his contention, however, at no time was the Veteran 
afforded a VA examination to evaluate whether he is currently 
suffering from residuals of a hepatitis A infection during 
service.  As such, a medical examination is required.  See 
McLendon.

2. Hepatitis C

As indicated above, service treatment records indicates that 
the Veteran was diagnosed with an unspecified form of 
hepatitis.  The Veteran was discharged from the hospital to 
active duty.  A separation examination in April 1972 reveled 
normal skin, teeth, eyes, and abdomen.  Furthermore, the 
Veteran reported himself to be "in good health."  Following 
service the Veteran treatment for hepatitis C in May 2005, at 
which time blood tests proved positive for the hepatitis C 
virus.  Additional testing in July 2005 indicated that the 
Veteran had inactive hepatitis C.

The Board notes that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades. VBA letter 211B (98-110) 
November 30, 1998.

In August 2005, the RO sent the Veteran a hepatitis 
questionnaire, on which was listed the recognized risk 
factors for hepatitis C infection. The Veteran was asked to 
provide information regarding which of the risk factors 
applied to him.  In a September 2005 response, the Veteran 
denied drug and cocaine use, high risk sexual activity, 
tattoos, body piercings, hemodialysis, acupuncture and blood 
transfusions but admitted to sharing razors blades with 
fellow infantry soldiers.  The Veteran also stated that he 
was exposed to blood of other individuals who were shot 
during combat.

In spite of the Veteran's current diagnosis and the evidence 
establishing blood exposure, at no time was the Veteran 
afforded a VA examination to evaluate whether a diagnosis of 
"hepatitis, probably infectious," in 1970 was actually 
hepatitis C or whether his current diagnosis of hepatitis C 
is related to active service.  Accordingly, a medical 
examination is required.  See McLendon.

3.  Malaria 

Service treatment records indicate that in November 1969, the 
Veteran suffered from chills, headaches and temperatures of 
100 degrees and 103 degrees.  Subsequently, in December 1969, 
the Veteran was diagnosed with a suspected case of 
leptospirosis.

The Veteran claims entitlement to service connection, 
however, for residuals of malaria.  In his April 2006 Notice 
of Disagreement, the Veteran claimed that he had been 
misdiagnosed, and that he had actually been suffering from a 
malarial infection.  To that end, the Veteran recalled 
symptoms including fever, chills, sweats, diarrhea, fatigue, 
headaches, and muscle aches.  He also stated that at times he 
had drank from ponds and streams when potable water was 
otherwise unavailable.

In his April 2006 Notice of Disagreement, the Veteran stated 
that he believed that leptospirosis had been a misdiagnosis.  
He states that he believes he contracted malaria while in 
service.  The Board notes that leptospirosis is a bacterial 
infection while malaria is a disease attributed to parasitic 
infection.  To that end, service treatment records show that 
in December 1970 the Veteran tested negative for parasites.

None-the-less, in the absence of a definitive diagnosis, the 
Veteran should be afforded a medical examination to determine 
if he is currently suffering from any residuals of malaria, 
and if so, was malaria contracted in service. See McLendon.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should undergo VA 
examination to determine if he is 
currently suffering from any residuals 
associated with hepatitis A.  The claims 
folder should be made available to the 
examiner. It is requested that reasoning 
be afforded in support of any opinion 
provided.

2. The Veteran should also undergo VA 
examination to determine whether his 
current diagnosis of inactive hepatitis C 
virus is as likely as not (i.e., to at 
least a 50-50 degree of probability) 
related to service.  The Veteran should 
also be examined to determine if he is 
currently suffering from any residuals 
associated with hepatitis C. The claims 
folder should be made available to the 
examiner. It is requested that reasoning 
be afforded in support of any opinion 
provided.

4. For the purposes of evaluating the 
Veteran for hepatitis C, the examiner is 
to be instructed the he or she may accept 
as fact that the Veteran was exposed to 
blood and other bodily fluids in combat 
situations.

5. The Veteran is to undergo VA 
examination to determine whether he is 
currently suffering from any residuals of 
a malarial infection.  If so, the examiner 
should comment as to whether it is as 
likely as not (i.e., to at least a 50-50 
degree of probability) that such an 
infection is related to service.  The 
claims folder should be made available to 
the examiner. It is requested that 
reasoning be afforded in support of any 
opinion provided.

6. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H.N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


